Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 11, 15-17, 19 and 21
Claims 1, 4, 11, 15-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Nanophotonic lithium niobate electro-optic modulators, Opt. Express 26, 1547-1555, (2018); arXiv:1701.06470v1 [physics.optics] 23 Jan 2017; “Wang”) in view of Betts, Gary (6,310,700; “Betts-PAT”) and further in view of Betts et al. (2002/0071622; “Betts-PGPUB”).
Regarding claim 1, Wang discloses in figure 1d, and related text, a modulator comprising electrodes (shown as rectangles but not labeled) acting upon a waveguide (shown as a trapezoid but not labeled) – the waveguide formed as a ridge etched from a thin film such that the ridge is sandwiched between slab regions (the ridge and slab formed from the same optical material) upon which rests the electrodes which carry RF (microwave) signals having modes which interest the optical material in the slab.

    PNG
    media_image1.png
    327
    380
    media_image1.png
    Greyscale


Wang, Figure 1d. Cross-section view of the simulated optical TE mode profile (Ez component) and RF electrical field (shown by arrows). The x-cut LN used here is most sensitive to the horizontal component of the electric field (Ez). h: LN waveguide height; w: waveguide width; s: LN slab thickness. g: metal electrode gap.


“The index contrast between the LN core and the silicon dioxide (SiO2) cladding is _n = 0:67, over an order of magnitude higher than ion-diffused LN waveguides.” Wang, p. 3.
“The typical propagation loss of these structures is [approximately] 3 dB/cm, which is limited by etching roughness … and can be further improved by at least an order of magnitude …The resulting MZI …structures have low on-chip insertion loss of [approximately] 2 dB …” Wang, p. 3.
“We design the waveguide geometry and the micro-RF electrode positions to achieve the optimal overlap between the optical and electric fields, while minimizing … the metal-induced absorption loss.” Wang, p. 3.


“[O]ur devices can generally operate at data rates 1.5 times their 3 dB bandwidth, which translates to … 22 Gbps for the …MZI devices … The measured extinction ratios [are] 8 dB …” Wang, p. 5.

The high dielectric constant of LN ([approximately] 28) dictates that RF fields in LN propagate much slower than optical fields ([approximately] 4) resulting in performance trade-off between bandwidth and driving voltage … In our thin-film monolithic LN approach, instead, phase matching can be much better achieved since the electrical field primarily resides in the low dielectric SiO2 (([approximately] 4) and readily propagates at nearly the same group velocity as light … The thin-film micro-MZI modulators, with a phase-matched RF transmission line architecture, could simultaneously achieve ultra-high bandwidth (> 60 GHz) and low modulation voltage ([approximately] 1 V), and therefore are directly drivable with CMOS circuitry.” Wang, p. 5. 
Further regarding claim 1, Wang does not explicitly disclose that the electrode includes a channel region and a plurality of extensions protruding from the channel region, the plurality of extensions being closer to a portion of the waveguide than the channel region is.
However, Betts-PAT discloses in figures 1 and 2 an optical device 10 comprising: a waveguide 200 including at least one optical material having an electro-optic effect; Betts-PAT, Abstract (“an electro-optic substrate such as lithium niobate, an optical waveguide defined 

    PNG
    media_image2.png
    514
    722
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    435
    732
    media_image3.png
    Greyscale


Betts-PAT, Figure 1 and 2.


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang such that the electrode includes a channel region and a plurality of extensions protruding from the channel region, the plurality of extensions being closer to a portion of the waveguide than the channel region is because the resulting configuration would facilitate velocity matching, Betts-PAT, Abstract ( “The high electrical velocity is offset by a loading capacitance introduced by the conductive legs which slows the electrical velocity down on the transmission line to match the optical velocity.”) at ultra-high bandwidths in CMOS circuitry. Wang, p. 5 (“with a phase-matched RF transmission line architecture, could simultaneously achieve ultra-high bandwidth (> 60 GHz) and low modulation voltage ([approximately] 1 V), and therefore are directly drivable with CMOS circuitry.”).
Further regarding claim 1, Wang in view of Betts-PAT does not explicitly disclose that a microwave mode of the electrical signal carried in the channel region intersects the at least one optical material. 
However, Betts-PGPUB discloses in figures 5 and 6A an electrode having channel 300B and extensions 305B that are essentially coplanar. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Betts-PAT to have Betts-PGPUB’s essentially coplanar channel and extension such that a microwave mode of the electrical signal carried in the channel region intersects the at least one optical material because the resultant configuration would facilitate having a low loss microwave circuit, Betts-PGPUB, par. [0038], while optimizing electrical-optical overlap. Betts-PGPUB, par. [0040]. Wang, p. 2 (“The efficiency … is 
Regarding claim 4, as dependent upon claim 1, Betts-PAT (as applied in the combination Wang in view of Betts-PAT and further in view of Betts-PGPUB) discloses that the waveguide carries an optical signal, the electrode carries an electrical signal, and wherein the plurality of extensions are configured to is reduce a velocity mismatch between the optical signal and the electrode signal. Betts-PAT, Abstract (“The conductive legs extend from the transmission line to a surface of the substrate toward the waveguide, through the buffer layer. The microwave transmission line is elevated from the substrate at a distance such that the electrical propagation velocity is at a maximum. The high electrical velocity is offset by a loading capacitance introduced by the conductive legs which slows the electrical velocity down on the transmission line to match the optical velocity.”).
Regarding claim 10, Wang discloses in figure 1d, and related text, a waveguide that includes a ridge portion a thin film portion. 
Regarding claim 11, as dependent upon claim 1, Betts-PAT (as applied in the combination Wang in view of Betts-PAT and further in view of Betts-PGPUB) discloses that each of the plurality of extensions includes a connecting portion coupled to the channel region 300A and a retrograde portion (shown on surface of 100 adjacent waveguide), the connecting portion being between the retrograde portion and the channel region. Betts-PAT, col. 7, ll. 36-42 (“the conductive legs 350 must be long enough to elevate the transmission line 300 away from the substrate 100 such that the stronger parts of the electric field generated by the electrical signals propagating in the transmission line 300 (hereinafter the "electric field of propagation 710") does not reach the lithium niobate substrate 100”).

Regarding independent claim 16, Wang (as applied in the rejection of claims 1, 4-11, and 15) discloses in figure 1d, and related text, a modulator comprising electrodes (shown as rectangles but not labeled) acting upon a waveguide (shown as a trapezoid but not labeled) – the waveguide formed as a ridge etched from a thin film such that the ridge is sandwiched between slab regions (the ridge and slab formed from the same optical material) upon which rests the electrodes which carry RF (microwave) signals. 
Further regarding claim 16, Wang does not explicitly disclose that the electrode includes a channel region and a plurality of extensions protruding from the channel region, the plurality of extensions being closer to a portion of the waveguide than the channel region is.
However, Betts-PAT (as applied in the combination Wang in view of Betts-PAT and further in view of Betts-PGPUB in the rejection of claims 1, 4-11, and 15) discloses in figures 1 and 2 a subassembly comprising: an optical modulator 10, the optical modulator including a waveguide 200 and an electrode 300A, the waveguide including at least one optical material having an electro-optic effect; Betts-PAT, Abstract (“an electro-optic substrate such as lithium niobate, an optical waveguide defined within the substrate”); the electrode including a channel region 300A and plurality of extensions 350B, the plurality of extensions residing between the channel region and the waveguide, the plurality of extensions being closer to a portion of the waveguide than the channel region is; Betts-PAT, Abstract (“The conductive legs extend from 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Betts-PAT and further in view of Betts-PGPUB as applied in the rejection of claims 1, 4-11, and 15 to comprise a subassembly, comprising: an optical modulator, the optical modulator including a waveguide and an electrode, the waveguide including at least a portion of at least one optical material having an electro-optic effect, the electrode including a channel region and plurality of extensions, the plurality of extensions residing between the channel region and the waveguide, the plurality of extensions being closer to a portion of the waveguide than the channel region is, the electrode carrying an electrical signal, wherein a microwave mode of the electrical signal carried in the channel region intersects the at least one optical material; and a driver coupled to the optical modulator and configured to electrically drive the electrode because the resulting configuration would facilitate velocity matching, Betts-PAT, Abstract ( “The high electrical velocity is offset by a loading capacitance introduced by the conductive legs which slows the electrical velocity down on the transmission line to match the optical velocity.”) at ultra-high bandwidths in CMOS circuitry. Wang, p. 5 (“with a phase-matched RF transmission line architecture, could simultaneously achieve ultra-high bandwidth (> 60 GHz) and low modulation voltage ([approximately] 1 V), and therefore are directly drivable with CMOS circuitry.”).
Regarding independent claim 17, Watts in view of Betts-PAT, as applied in the rejection of claims 1, 4-11, and 15-16, discloses a method comprising: providing a waveguide 200 
Regarding claim 19, as dependent upon claim 17, Betts-PAT as applied in the combination Wang in view of Betts-PAT and further in view of Betts-PGPUB discloses that the waveguide carries an optical signal, the electrode carries an electrode signal, and wherein the providing the plurality of extensions further includes: configuring the plurality of extensions to reduce a velocity mismatch between the optical signal and the electrode signal. Betts-PAT, Abstract ( “The conductive legs extend from the transmission line to a surface of the substrate toward the waveguide, through the buffer layer. The microwave transmission line is elevated from the substrate at a distance such that the electrical propagation velocity is at a maximum. The high electrical velocity is offset by a loading capacitance introduced by the conductive legs which slows the electrical velocity down on the transmission line to match the optical velocity.”).


Claims 2, 9 and 18
Claims 2, 9, and 18, as dependent upon claim 1 or claim 17, are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Nanophotonic lithium niobate electro-optic modulators, Opt. Express 26, 1547-1555, (2018); arXiv:1701.06470v1 [physics.optics] 23 Jan 2017; “Wang”) in view of Betts, Gary (6,310,700; “Betts-PAT”), further in view of Betts et al. (2002/0071622; “Betts-PGPUB”), and further in view of Dogru et al. (Traveling Wave Electrodes for Substrate Removed Electro-Optic Modulators With Buried Doped Semiconductor Electrodes, IEEE JOURNAL OF QUANTUM ELECTRONICS, VOL. 49, NO. 7, JULY 2013; “Dogru”).
Regarding claims 2, 9 and 18, Wang in view of Betts-PAT and further in view of Betts-PGPUB does not explicitly disclose:
2. The optical device of claim 1, wherein the plurality of extensions have a pitch along the channel region, the pitch being less than a microwave wavelength in the electrode divide by PI. 
9. The optical device of claim 1, wherein the plurality of extensions have a length that is s less than a microwave wavelength in the electrode divide by PI, the length being a distance at least one of the plurality of extensions protrudes from the channel region toward the waveguide. 

However, Dogru discloses in figure 3, and related text, a modulator having engineered traveling wave electrodes. 
Fig. 3 shows the traveling wave electrode design utilizing loaded line approach. Unloaded part of the electrode is a coplanar transmission line on thick BCB over the transfer substrate. … Active modulator sections are connected to the center conductor and the ground planes of the coplanar line using short metal stems. If the period of loading is much less than the microwave wavelength at the highest operating frequency, entire loaded line appears as a uniform transmission line…. The additional capacitance per unit length can be precisely controlled by adjusting the active electrode length to period (p/d) ratio or fill factor 
Dogru, p. 601.

    PNG
    media_image4.png
    349
    355
    media_image4.png
    Greyscale

Dogru, Figure 3.


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Betts-PAT and further in view of Betts-PGPUB to comprise:

9. The optical device of claim 1, wherein the plurality of extensions have a length that is s less than a microwave wavelength in the electrode divide by PI, the length being a distance at least one of the plurality of extensions protrudes from the channel region toward the waveguide. 
18. The method of claim 17, wherein the providing the plurality of extensions further includes: fabricating the plurality of extensions at a pitch along the channel regions, the pitching being less than a microwave wavelength in the electrode divide by PI. 
because the resulting configurations and method would facilitate optimizing the phase velocity and microwave attenuation of the electrodes. Dogru, p. 601.
Hence axial microwave currents on the electrode flow on the unloaded coplanar line. As a result microwave loss is mainly determined by the resistance of the unloaded line and the currents flowing on the unloaded line. There is additional loss due to resistive part of the admittance representing the modulator sections, but this can be minimized. The phase velocity and microwave attenuation of the electrode can be accurately calculated if an accurate representation for each short modulator section can be found.
Dogru, p. 601.
Claims 3, 5-8, 12-13, and 20
Claim 3, as dependent upon claim 2 which depends upon claim 1, claims 5-8 and 12-13, as dependent upon claim 1, and claim 20, as dependent upon claim 17, is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Nanophotonic lithium niobate electro-optic modulators, Opt. Express 26, 1547-1555, (2018); arXiv:1701.06470v1 [physics.optics] 23 Jan 2017; “Wang”), in view of Betts, Gary (6,310,700; “Betts-PAT”), further in view of Betts et al. (2002/0071622; “Betts-PGPUB”), and further in view of Dogru et al. (Traveling Wave Electrodes for Substrate Removed Electro-Optic Modulators With Buried Doped Semiconductor .
Regarding claim 3, Wang in view of Betts-PAT and further in view of Betts-PGPUB does not explicitly disclose that the plurality of extensions have a pitch less than a microwave wavelength in the electrode divide by PI, as recited in claim 2.
However, Dogru discloses in figure 3, and related text, a modulator having engineered traveling wave electrodes. 
Fig. 3 shows the traveling wave electrode design utilizing loaded line approach. Unloaded part of the electrode is a coplanar transmission line on thick BCB over the transfer substrate. … Active modulator sections are connected to the center conductor and the ground planes of the coplanar line using short metal stems. If the period of loading is much less than the microwave wavelength at the highest operating frequency, entire loaded line appears as a uniform transmission line…. The additional capacitance per unit length can be precisely controlled by adjusting the active electrode length to period (p/d) ratio or fill factor 
Dogru, p. 601.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Betts-PAT and further in view of Betts-PGPUB such that the plurality of extensions have a pitch less than a microwave wavelength in the electrode divide by PI because the resulting configurations and method would facilitate optimizing the phase velocity and microwave attenuation of the electrodes. Dogru, p. 601.
Hence axial microwave currents on the electrode flow on the unloaded coplanar line. As a result microwave loss is mainly determined by the resistance of the unloaded line and the currents flowing on the unloaded line. There is additional loss due to resistive part of the admittance representing the modulator sections, but this can be minimized. The phase velocity and microwave attenuation of the electrode can be accurately calculated if an accurate representation for each short modulator section can be found.
Dogru, p. 601.
Further regarding claim 3, Wang in view of Betts-PAT, further in view of Betts-PGPUB and further in view of Dogru does not explicitly disclose that: the waveguide is configured to carry an optical signal, wherein the electrode is configured to carry an electrical signal, and  
However, Wang discloses in figure 1d, and related text, a LN waveguide that includes a ridge portion a thin film portion:
“The index contrast between the LN core and the silicon dioxide (SiO2) cladding is _n = 0:67, over an order of magnitude higher than ion-diffused LN waveguides.” Wang, p. 3.
“The typical propagation loss of these structures is [approximately] 3 dB/cm, which is limited by etching roughness … and can be further improved by at least an order of magnitude …The resulting MZI …structures have low on-chip insertion loss of [approximately] 2 dB …” Wang, p. 3.
“We design the waveguide geometry and the micro-RF electrode positions to achieve the optimal overlap between the optical and electric fields, while minimizing … the metal-induced absorption loss.” Wang, p. 3.
“To maximize the in-plane electric field (Ez), we sandwich the optical waveguide between the signal and ground electrodes with a gap of g = 3.5 microns. A SiO2 cladding layer is used to further enhance this overlap by increasing the dielectric constant of the surrounding media to match the high dielectric constant of LN ([approximately] 28).” Wang, p. 5.
“[O]ur devices can generally operate at data rates 1.5 times their 3 dB bandwidth, which translates to … 22 Gbps for the …MZI devices … The measured extinction ratios [are] 8 dB …” Wang, p. 5.
The high dielectric constant of LN ([approximately] 28) dictates that RF fields in LN propagate much slower than optical fields ([approximately] 4) resulting in performance 2 (([approximately] 4) and readily propagates at nearly the same group velocity as light … The thin-film micro-MZI modulators, with a phase-matched RF transmission line architecture, could simultaneously achieve ultra-high bandwidth (> 60 GHz) and low modulation voltage ([approximately] 1 V), and therefore are directly drivable with CMOS circuitry.” Wang, p. 5. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Betts-PAT, further in view of Betts-PGPUB and further in view of Dogru such that: the waveguide is configured to carry an optical signal, wherein the electrode is configured to carry an electrical signal, and wherein the at least one optical material has a microwave dielectric constant of at least 1.5 multiplied by an optical dielectric constant for the optical, as recited in claim 3, because the resulting configuration would facilitate optimizing the phase velocity and microwave attenuation of the electrodes, Dogru, p. 601, which would facilitate velocity matching, Betts-PAT, Abstract ( “The high electrical velocity is offset by a loading capacitance introduced by the conductive legs which slows the electrical velocity down on the transmission line to match the optical velocity.”) at ultra-high bandwidths in CMOS circuitry. Wang, p. 5 (“with a phase-matched RF transmission line architecture, could simultaneously achieve ultra-high bandwidth (> 60 GHz) and low modulation voltage ([approximately] 1 V), and therefore are directly drivable with CMOS circuitry.”).
Regarding claims 5-8, 12-13 and 20, Wang in view of Betts-PAT, further in view of Betts-PGPUB and further in view of Dogru does not explicitly disclose: 

6. The optical device of claim 1, wherein the waveguide and the electrode reside on a substrate, and wherein the plurality of extensions have a location, the location being selected from a first location and a second location, the first location being between the substrate and the channel region and the second location being such that the channel region is between the substrate and the plurality of extensions. 
 7. The optical device of claim 1, wherein the waveguide and the electrode reside on a substrate structure, the substrate structure being selected from a first substrate having a low substrate microwave dielectric constant less than eleven, the first substrate in combination with an underlayer between the substrate and the waveguide, and a second substrate having a high microwave dielectric constant greater than eleven in combination with the underlayer, the underlayer having a low underlayer microwave dielectric constant of less than eleven. 
8. The optical device of claim 1, wherein the waveguide and the electrode reside on a substrate having a void therein, the void being aligned with the portion of the waveguide and the plurality of extensions. 
12. The optical device of claim 1, wherein the electrode has a frequency dependent electrode loss for a frequency window in a frequency range from DC to not more than five hundred GHz, the frequency dependent electrode loss being less than 0.8 dB per square root of an electrode signal frequency per centimeter, the electrode signal frequency being measured in GHz, the is frequency window being at least 10 GHz. 

20. The method of claim 17, wherein the electrode has a frequency dependent electrode loss for a frequency window in a frequency range from DC to not more than five hundred GHz, the frequency dependent electrode loss being less than 0.8 dB per square root of an electrode signal frequency per centimeter, the electrode signal frequency being measured in GHz, the frequency window being at least 10 GHz. 
However, Wang discloses in figure 1d, and related text, that phase-matched electrodes would further enhance a high-performance LN waveguide modulator.
“The index contrast between the LN core and the silicon dioxide (SiO2) cladding is _n = 0:67, over an order of magnitude higher than ion-diffused LN waveguides.” Wang, p. 3.
“The typical propagation loss of these structures is [approximately] 3 dB/cm, which is limited by etching roughness … and can be further improved by at least an order of magnitude …The resulting MZI …structures have low on-chip insertion loss of [approximately] 2 dB …” Wang, p. 3.
“We design the waveguide geometry and the micro-RF electrode positions to achieve the optimal overlap between the optical and electric fields, while minimizing … the metal-induced absorption loss.” Wang, p. 3.
“To maximize the in-plane electric field (Ez), we sandwich the optical waveguide between the signal and ground electrodes with a gap of g = 3.5 microns. A SiO2 cladding layer is used to further enhance this overlap by increasing the dielectric constant of the 

“[O]ur devices can generally operate at data rates 1.5 times their 3 dB bandwidth, which translates to … 22 Gbps for the …MZI devices … The measured extinction ratios [are] 8 dB …” Wang, p. 5.
The high dielectric constant of LN ([approximately] 28) dictates that RF fields in LN propagate much slower than optical fields ([approximately] 4) resulting in performance trade-off between bandwidth and driving voltage … In our thin-film monolithic LN approach, instead, phase matching can be much better achieved since the electrical field primarily resides in the low dielectric SiO2 (([approximately] 4) and readily propagates at nearly the same group velocity as light … The thin-film micro-MZI modulators, with a phase-matched RF transmission line architecture, could simultaneously achieve ultra-high bandwidth (> 60 GHz) and low modulation voltage ([approximately] 1 V), and therefore are directly drivable with CMOS circuitry.” Wang, p. 5. 
Furthermore, Betts-PAT discloses engineered electrodes that facilitate velocity matching: 
Betts-PAT, Abstract (“The conductive legs extend from the transmission line to a surface of the substrate toward the waveguide, through the buffer layer. The microwave transmission line is elevated from the substrate at a distance such that the electrical propagation velocity is at a maximum. The high electrical velocity is offset by a loading capacitance introduced by the conductive legs which slows the electrical velocity down on the transmission line to match the optical velocity.”).
Betts-PAT, col. 7, ll. 36-42 (“the conductive legs 350 must be long enough to elevate the transmission line 300 away from the substrate 100 such that the stronger parts of the 
Finally, Dogru discloses in figure 3, and related text, how one of ordinary skill in the art would optimize the engineered traveling wave electrodes. 
Fig. 3 shows the traveling wave electrode design utilizing loaded line approach. Unloaded part of the electrode is a coplanar transmission line on thick BCB over the transfer substrate. … Active modulator sections are connected to the center conductor and the ground planes of the coplanar line using short metal stems. If the period of loading is much less than the microwave wavelength at the highest operating frequency, entire loaded line appears as a uniform transmission line…. The additional capacitance per unit length can be precisely controlled by adjusting the active electrode length to period (p/d) ratio or fill factor 
Dogru, p. 601.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Betts-PAT, further in view of Betts-PGPUB and further in view of Dogru to disclose: 
5. The optical device of claim 1, wherein the plurality of extensions have at least one distance from the waveguide such that total optical loss is less than 8 dB. Wang, fig. 1d and p. 5 (“[O]ur devices can generally operate at data rates 1.5 times their 3 dB bandwidth, which translates to … 22 Gbps for the …MZI devices … The measured extinction ratios [are] 8 dB …”) and (“The thin-film micro-MZI modulators, with a phase-matched RF transmission line architecture, could simultaneously achieve ultra-high bandwidth (> 60 GHz) and low modulation voltage ([approximately] 1 V), and therefore are directly drivable with CMOS circuitry.”) and Dogru, fig. 3 and p. 601.
6. The optical device of claim 1, wherein the waveguide and the electrode reside on a substrate, and wherein the plurality of extensions have a location, the location being selected from a first location and a second location, the first location being between the substrate and the channel region and the second location being such that the channel 
 7. The optical device of claim 1, wherein the waveguide and the electrode reside on a substrate structure, the substrate structure being selected from a first substrate having a low substrate microwave dielectric constant less than eleven, the first substrate in combination with an underlayer between the substrate and the waveguide, and a second substrate having a high microwave dielectric constant greater than eleven in combination with the underlayer, the underlayer having a low underlayer microwave dielectric constant of less than eleven. Wang, fig. 1d and Dogru, fig. 3, and related text (disclosing multiple substrates with different dielectric constants).
8. The optical device of claim 1, wherein the waveguide and the electrode reside on a substrate having a void therein, the void being aligned with the portion of the waveguide and the plurality of extensions. Dogru, fig. 3, and related text (disclosing multiple substrates with different dielectric constants).
12. The optical device of claim 1, wherein the electrode has a frequency dependent electrode loss for a frequency window in a frequency range from DC to not more than five hundred GHz, the frequency dependent electrode loss being less than 0.8 dB per square root of an electrode signal frequency per centimeter, the electrode signal frequency being measured in GHz, the is frequency window being at least 10 GHz. Wang, fig. 1d and Dogru, fig. 3, and related text. Here, the examiner notes that Betts-PAT and Dogru disclose complementary engineered electrode designs which would facilitate optimizing the performance of Wang’s rib waveguide modulator.

20. The method of claim 17, wherein the electrode has a frequency dependent electrode loss for a frequency window in a frequency range from DC to not more than five hundred GHz, the frequency dependent electrode loss being less than 0.8 dB per square root of an electrode signal frequency per centimeter, the electrode signal frequency being measured in GHz, the frequency window being at least 10 GHz. Wang, fig. 1d and Dogru, fig. 3, and related text. Here, the examiner notes that Betts-PAT and Dogru disclose complementary engineered electrode designs which would facilitate optimizing the performance of Wang’s rib waveguide modulator.
because the resulting configurations would facilitate optimizing the phase velocity and microwave attenuation of the electrodes, Dogru, p. 601, which would facilitate velocity matching, Betts-PAT, Abstract (“The high electrical velocity is offset by a loading capacitance introduced by the conductive legs which slows the electrical velocity down on the transmission line to match the optical velocity.”) at ultra-high bandwidths in CMOS circuitry. Wang, p. 5 (“with a phase-matched RF transmission line architecture, could simultaneously achieve ultra-high bandwidth (> 60 GHz) and low modulation voltage ([approximately] 1 V), and therefore are directly drivable with CMOS circuitry.”).
Claim 14
Claim 14, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Nanophotonic lithium niobate electro-optic modulators, Opt. Express 26, 1547-1555, (2018); arXiv:1701.06470v1 [physics.optics] 23 Jan 2017; “Wang”) in view of Betts, Gary (6,310,700; “Betts-PAT”), further in view of Betts et al. (2002/0071622; “Betts-PGPUB”) and further in view of Rabiei, Payam (9,746,743; “Rabiei”).
Regarding claim 14, as dependent upon claim 1, Wang in view of Betts-PAT and further in view of Betts-PGPUB does not explicitly disclose that the electrode includes an electrode bending section, wherein the waveguide includes a waveguide bending section, and wherein the electrode bending section and the waveguide bending section are configured to provide a path difference between an optical signal for the waveguide and an electrode signal for the electrode. 
However, Rabiei discloses in figure 1b an electro-optic optical modulator having bent waveguide and bent electrode sections: “The two folding arms of the high index optical waveguide (108) and the RF transmission line electrodes (107) are folded to form convolutions, as shown in FIG. 1b, … by folding the arms in the optical modulator, it is possible to achieve quasi-phase and velocity matching between an RF modulation field and an optical field in the device. This may be particularly important for high-speed modulation applications. Because an RF refractive index is higher than an optical field refractive index, when a shorter RF transmission line path is utilized relative to a longer optical waveguide path, it is possible to compensate the optical path difference and achieve phase matching needed for high speed modulation.” Rabiei, col 5, l. 53 – col. 6, l. 2.

    PNG
    media_image5.png
    359
    490
    media_image5.png
    Greyscale

Rabiei, Figure 1b


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Betts-PAT and further in view of Betts-PGPUB such that the electrode includes an electrode bending section, wherein the waveguide includes a waveguide bending section, and wherein the electrode bending section and the waveguide bending section are configured to provide a path difference between an optical signal for the waveguide and an electrode signal for the electrode because the resulting configuration would facilitate high speed modulation. Rabiei, col 5, l. 53 – col. 6, l. 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.